DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are 5-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of a fuel injection valve comprising an inflow port gap distance that is a size of a gap between the valve body and the inflow ports in a direction of a center axis of the valve body and an inter-injection hole distance that is a distance between inflow ports, which are adjacent to each other in the circumferential direction, among the inflow ports placed in the circumferential direction around the center axis, the inter-injection hole distance is smaller than the inflow port gap distance in a state where the valve body is unseated from the seating surface and is at a farthest position in a movable range of the valve body, all of the inter-injection hole distances are equal to each other for three or more of the injection holes placed concentrically around the center axis. Yasukawa (US Patent Application Publication 2008/0116301) discloses an injection hole body having an inter-injection hole distance and an inflow port gap distance as shown in Figures 2-3. However, Yasukawa does not explicitly disclose values of each distance. The prior art of record does not disclose, suggest or make obvious to one skilled in the art a fuel injection valve with an inter-injection hole distance that is smaller than an inflow port gap distance in a state where the valve body is unseated from the seating surface and is at a farthest position in a movable range of the valve body and all of the inter-injection hole distances are equal to each other for three or more of the injection holes placed concentrically around a center axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747